        Case 16-25958                Doc 57-1 Filed 07/31/20 Entered 07/31/20 09:03:50                    Desc Ch 13
                                             Hardship Discharge Page 1 of 2
Information to identify the case:
Debtor 1              Winifred E Gaddy                                         Social Security number or ITIN   xxx−xx−6636
                      First Name   Middle Name   Last Name                     EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                               EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 16−25958



Order of Discharge                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(b) is granted to:

           Winifred E Gaddy

           If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement
           is timely filed by the mortgagee in response, the mortgage addressed by the notice is deemed to be
           fully current as of the date of the notice.

                                                                        For the court: Jeffrey P. Allsteadt, Clerk
           July 31, 2020                                                               United States Bankruptcy Court


Explanation of Bankruptcy Discharge Before Completion of a Chapter 13 Plan

The court has determined that the debtors are                           This order does not prevent debtors from paying
entitled to a discharge pursuant to 11 U.S.C. §                         any debt voluntarily. 11 U.S.C. § 524(f).
1328(b) without completing all of the
requirements under the chapter 13 plan. A
discharge pursuant to § 1328(b) is referred to as                       Most debts are discharged
a "hardship discharge."                                                 Most debts are covered by the discharge, but not
                                                                        all. Generally, a discharge removes the debtors'
This order does not close or dismiss the case.                          personal liability for debts provided for by the
                                                                        chapter 13 plan.
Creditors cannot collect discharged debts
This order means that no one may make any                               In a case involving community property: Special
attempt to collect a discharged debt from the                           rules protect certain community property owned
debtors personally. For example, creditors                              by the debtor's spouse, even if that spouse did
cannot sue, garnish wages, assert a deficiency,                         not file a bankruptcy case.
or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot                        Some debts are not discharged
contact the debtors by mail, phone, or otherwise
in any attempt to collect the debt personally.                          Examples of debts that are not discharged are:
Creditors who violate this order can be required
to pay debtors damages and attorney's fees.                                  ♦ debts that are domestic support
                                                                               obligations;
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated.                              ♦ debts for most student loans;
For example, a creditor may have the right to
foreclose a home mortgage or repossess an
automobile.                                                                       For more information, see page 2 >


Form 3180WH                                             Chapter 13 Hardship Discharge                       page 1
    Case 16-25958        Doc 57-1 Filed 07/31/20 Entered 07/31/20 09:03:50              Desc Ch 13
                                 Hardship Discharge Page 2 of 2




    ♦ debts for most taxes;                                  ♦ debts for certain consumer purchases
                                                               made after the bankruptcy case was filed
                                                               if obtaining the trustee's prior approval of
    ♦ debts that the bankruptcy court has                      incurring the debt was practicable but
      decided or will decide are not discharged                was not obtained; and
      in this bankruptcy case;

                                                             ♦ debts for death or personal injury caused
    ♦ debts for most fines, penalties,                         by operating a vehicle while intoxicated.
      forfeitures, or criminal restitution
      obligations;
                                                        In addition, this discharge does not stop
                                                        creditors from collecting from anyone else who is
    ♦ some debts which the debtors did not              also liable on the debt, such as an insurance
      properly list;                                    company or a person who cosigned or
                                                        guaranteed a loan.

    ♦ debts for certain types of loans owed to
      pension, profit sharing, stock bonus, or           This information is only a general summary
      retirement plans;                                  of a chapter 13 hardship discharge; some
                                                         exceptions exist. Because the law is
                                                         complicated, you should consult an
    ♦ debts provided for under 11 U.S.C. §               attorney to determine the exact effect of the
      1322(b)(5) and on which the last                   discharge in this case.
      payment or other transfer is due after the
      date on which the final payment under
      the plan was due;




Form 3180WH                             Chapter 13 Hardship Discharge                     page 2
